 

This Assignment and Conveyance Agreement (this “Agreement”) is dated September
16, 2019 and is entered into by and between Montsaic Investments, an Ohio
corporation (“Assignor”), and Lazex Inc., a Nevada corporation (“Assignee”).

 

For good and valuation consideration, the receipt and sufficiency of which is
hereby acknowledged, the Assignor hereby assigns, conveys and transfers 100% of
its right, title and interest in, to and under the warrant agreement and
warrants forms of which attached hereto as Annex A to the Assignee in exchange
for 1/3 of the Assignee’s common stock on a Fully-diluted and fully-issued basis
to be issued, transferred and delivered to the order of Assignor as soon as
practicable after the date hereof.

 

The term “Fully-diluted and fully issued basis” means that all options, warrants
or other convertible securities or instruments or other rights to acquire common
stock or any other existing or future classes of stock of the Company have been
exercised or converted, as applicable, in full regardless of whether any such
options, warrants or other convertible securities or instruments or other rights
are then vested, convertible or exercisable in accordance with their terms.

 

This Agreement shall be governed by the laws of the State of New York without
reference to its conflicts of laws principles or the conflicts of laws
principles of any other jurisdiction.

 

Agreed and accepted on the date first written above:

 

Montsaic Investments         /s/ Noah Scheinbaum   Title: Authorized signatory  

 

Lazex Inc.           /s/ Mike Ballardie   Title: CEO  

 

   

 



 

Annex A

 

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (this “Agreement”), dated as of this 16th day of
September 2019 (the “Effective Date”), is entered into by and between Slinger
Bag Ltd, a corporation incorporated under the laws of the State of Israel, with
its principal business address at 13 Hasadna, Raanan IL (the “Company”) and
Montsaic Investments, a corporation incorporated under the laws of the state of
Ohio (the “Investor”). The Investor and the Borrower shall be collectively
referred to as “Parties”.

 

RECITALS

 

WHEREAS, the parties entered into a promissory note and loan agreement dated
June 1, 2019 (the “Original Note”), pursuant to which the Investor received
warrants convertible into thirty-three percent (33%) of all outstanding shares
of the Company on a Fully-diluted and fully-issued basis (the “Warrants”) on the
earlier of (i) the date that any initial public offering, acquisition, merger,
reverse merger or other transaction not in the ordinary course of business is
consummated or (ii) any date on which the Investor elects to convert such
Warrants into shares of common stock so long as such date is no later than 12
months from the date of the Original Note at an agreed and confirmed valuation
of the Company of Five Million Dollars ($5,000,000); and

 

WHEREAS, in order to obtain certain tax and structuring benefits in connection
with a series of transactions that will result in the Company becoming an
indirect subsidiary of Lazex Inc., a Nevada corporation, the Parties now wish to
(i) enter into this agreement in respect of the Warrants and (ii) amend and
restate the Original Note.

 

AGREEMENT

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Warrants.

 

1.1 In consideration for the loan made by the Investor to the Company pursuant
to the Original Note, the Company hereby issues to the Investor warrants
covering 100% of the Loan (as defined in the Original Note) in the form attached
hereto as Annex A and reflecting the following terms and conditions (the
“Warrants”):

 

  a. The Warrants are convertible into thirty-three percent (33%) of all
outstanding shares of the Company on a Fully-diluted and fully-issued basis on
the earlier of (i) the date that any initial public offering, acquisition,
merger, reverse merger or other transaction not in the ordinary course of
business is consummated or (ii) any date on which the Investor elects to convert
the Warrants into shares of common stock of the Company so long as such date is
no later than 12 months from the date hereof at an agreed and confirmed
valuation of the Company of Five Million Dollars (U.S. $5,000,000).

 

   

 

 



  b. The term “Fully-diluted and fully issued basis” means that all options,
warrants or other convertible securities or instruments or other rights to
acquire common stock or any other existing or future classes of stock of the
Company have been exercised or converted, as applicable, in full regardless of
whether any such options, warrants or other convertible securities or
instruments or other rights are then vested, convertible or exercisable in
accordance with their terms.         c. The Warrants and the underlying shares
of common stock exercisable thereto shall be collectively referred to as the
“Securities.”

 

1.2 The Warrants shall be exercisable for a period of 12 months of the Effective
Date.

 

2. Provisions Pertaining to Registration and Transfer of the Warrants

 



  a. The Parties further acknowledge and are aware that the Securities may only
be disposed of in compliance with respective U.S. state and U.S. federal
securities laws (including without limitations, any holding period
requirements). In connection with any transfer of Securities other than pursuant
to an effective registration statement, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act of 1933, as amended (the “Securities Act”).         b.
The Lender agrees to the imprinting, so long as is required by this Section 3.3
of a legend on any of the Securities in the following form:           “THIS
SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURIT!ES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE U.S. STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.”

 

   

 

 





  c. Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in this Section): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Securities pursuant to Rule 144, (iii) if
the Securities are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Securities and without volume or manner-of-sale
restrictions, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities Exchange Commission).      
  d. In the event that the Lender will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if the
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing the
Securities as set forth herein is predicated upon the Company’s reliance upon
this understanding.         e. With respect to any Warrants issued hereunder,
the Company shall, immediately upon such issuance, provide its transfer agent
with an irrevocable instruction to reserve sufficient respective number of
underlying shares of common stock issuable per such Warrant, so long as each
such respective Warrant is exercisable.

 

   

 

 



Annex A

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 4 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company: Slinger Bag Ltd

 

Holder: Montsaic Investments

 

Shares: thirty-three percent (33%) of all outstanding shares of the Company on a
Fully-diluted and fully-issued basis on the earlier of (i) the date that any
initial public offering, acquisition, merger, reverse merger or other
transaction not in the ordinary course of business is consummated or (ii) any
date on which the Investor elects to convert the Warrants into shares of common
stock of the Company so long as such date is no later than 12 months from the
date hereof at an agreed and confirmed valuation of the Company of Five Million
Dollars (U.S. $5,000,000) (collectively, “One Third of the Company”)

 

Class of Stock: Ordinary/common shares of stock of the Company

 

Exercise Price: not applicable; the Warrants evidenced hereby are exercisable
without consideration

 

Issue Date: September 16, 2019

 

Term: See Section 4.1

 

THIS WARRANT CERTIFIES THAT, for value received as consideration pursuant to
that certain Original Note dated June 1, 2019 (as defined in the Slinger Warrant
Agreement of even date herewith) and for other good and valuable consideration
the sufficiency of which is hereby acknowledged, Holder is entitled to receive
One Third of the Company in the form of fully paid and nonassessable shares of
the Company at the Exercise Price, all as set forth herein, subject to the
provisions and upon the terms and conditions set forth in this Warrant.

 

   

 



 

ARTICLE 1. EXERCISE.

 

1.1 Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached as Appendix 1
hereto to the principal office of the Company.

 

1.2 Delivery of Certificate and New Warrant. Promptly after Holder exercises
this Warrant, the Company shall deliver to Holder certificates for or other
evidence (reasonably acceptable to the Holder) of the Shares received and, if
this Warrant has not been fully exercised and has not expired, a new Warrant
representing the Shares not so received.

 

1.3 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1 Stock Dividends, Splits, Combinations, Etc. If the Company declares or pays
a dividend on the Shares payable in Common Stock, or other securities, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend occurred. If the Company subdivides the Shares by reclassification or
otherwise into a greater number of shares or takes any other action which
increases the amount of stock into which the Shares are convertible, the number
of shares purchasable hereunder shall be proportionately increased and the
Exercise Price shall be proportionately decreased. If the outstanding shares of
the Company are combined or consolidated, by reclassification or otherwise, into
a lesser number of shares, the Exercise Price shall be proportionately increased
and the number of Shares shall be proportionately decreased.

 

2.2 Reclassification, Exchange or Substitution, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or net exercise of this
Warrant, Holder shall be entitled to receive, upon exercise or net exercise of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or net exercise of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or net
exercise of this Warrant.

 

2.3 Merger or Consolidation. Upon any capital reorganization of the Company’s
capital stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 2) or a merger or
consolidation of the Company with or into another corporation, then as a part of
such reorganization, merger or consolidation, provision shall be made so that
the Holder shall thereafter be entitled to receive upon the exercise of this
Warrant, the number and kind of securities and property of the Company, or of
the successor corporation resulting from such reorganization, merger or
consolidation, to which that Holder would have received for the Shares if this
Warrant had been exercised immediately before such reorganization, merger or
consolidation.

 

   

 



 

2.4 Fractional Shares. No fractional Shares shall be issuable upon exercise or
net exercise of this Warrant and the number of Shares to be issued shall be
rounded up to the nearest whole Share.

 

ARTICLE 3. COVENANTS OF THE COMPANY.

 

3.1 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
effect any reclassification or recapitalization of any of its stock; or (c) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least three (3) days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of Common Stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) above; and (2) in the case of the matters referred to
in (b) and (c) above at least three (3) days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
Common Stock will be entitled to exchange their Common Stock for securities or
other property deliverable upon the occurrence of such event).

 

3.2 No Stockholder Rights or Liabilities. Except as provided in this Warrant,
the Holder will not have any rights as a stockholder of the Company until the
exercise of this Warrant. Absent an affirmative action by the Holder to purchase
the Shares, the Holder shall not have any liability as a stockholder of the
Company.

 

3.3 Closing of Books. The Company will at no time close its transfer books
against the transfer of this Warrant or of any Shares issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.

 

ARTICLE 4. MISCELLANEOUS.

 

4.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the earlier of 5:00 pm Israel Time on the first (1st)
anniversary of the Issue Date.

 

4.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

   

 



 

4.3 Transfers. This Warrant and the Shares issuable upon exercise of this
Warrant (and the securities issuable, directly or indirectly, upon conversion of
the Shares, if any) may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company). After compliance with all
restrictions on transfer set forth in this Section 4.3, and within a reasonable
time after the Company’s receipt of an executed Assignment Form in the form
attached hereto, the transfer shall be recorded on the books of the Company upon
the surrender of this Warrant, properly endorsed, to the Company at its
principal offices, and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the new holders one or more appropriate new
warrants.

 

4.4 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant, all notices to the Holder
shall be addressed as set forth on the signature page hereto until the Company
receives notice of a change of address in connection with a transfer or
otherwise. Notice to the Company shall be addressed as set forth on the
signature page hereto until the Holder receives notice of a change in address.

 

4.5 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

4.6 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

 

4.7 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
regarding conflicts of law.

 

Please indicate your acceptance of these terms by countersigning where indicated
below.

 

Slinger Bag Ltd           By:               Title:           Agreed and
accepted:         Montsaic Investments          

 

   

 

 



Appendix 1

 

SLINGER BAG LTD

CONVERSION NOTICE

 

Reference is made to the Warrant Agreement dated September 16, 2019 between
Slinger Bag Ltd and Montsaic Investments (the “Warrant Agreement”). In
accordance with and pursuant to the Warrant Agreement, the undersigned hereby
elects to convert the Warrant into thirty-three percent (33%) of all outstanding
ordinary/common (or its equivalent) shares of the Company on a Fully-diluted and
fully-issued basis ordinary/common, as of the date specified below. Capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Warrant Agreement.

 

Date of Conversion:
______________________________________________________________________

 

Number of shares of ordinary/common (or its equivalent) stock to be issued:
___________________________

 

Please issue the ordinary/common (or its equivalent) shares of common stock in
the following name and to the following address:

 

Issue to: _________________________________________

 

_________________________________________

 

Address: _________________________________________

 

Telephone Number: ________________________________

 

Email address: _________________________________

 

Holder: __________________________________________

 

By:

Title:

 

   

 

 







